906 F.2d 515
UNITED STATES of America, Plaintiff-Appellant,v.Guadalupe MONTALVO-MURILLO, Defendant-Appellee.
No. 89-2056.
United States Court of Appeals,Tenth Circuit.
July 3, 1990.

Before MOORE, ANDERSON and TACHA, Circuit Judges.ORDER


1
Our judgment of May 31, 1989, 876 F.2d 826, is vacated and the mandate is recalled.  The judgment of the district court, 713 F. Supp. 1407, is reversed and this matter is remanded to the district court for further proceedings in light of the Supreme Court's opinion in United States v. Montalvo-Murillo, --- U.S. ----, 110 S. Ct. 2072, 109 L. Ed. 2d 720 (1990).


2
The mandate shall issue forthwith.